Exhibit 99.1 Company Contact: Charles R. Daniel, III Chief Financial Officer (314) 621‑0699 Final For Release Investor Contacts: ICR, Inc. Allison Malkin/Jane Thorn Leeson (203) 682-8225/(646) 277-1223 BAKERS FOOTWEAR REPORTS FIRST QUARTER FISCAL YEAR 2 First Quarter Comparable Store Sales Decrease 1.6% ST. LOUIS, Mo. May 6, 2010  Bakers Footwear Group, Inc. (Nasdaq: BKRS) , a leading specialty retailer of moderately priced fashion footwear for young women, with 239 stores, today reported net sales for the first quarter of fiscal 2010. For the thirteen weeks ended May 1, 2010, the Companys first fiscal quarter, net sales were $43.5 million, decreasing 3.2% from $45.0 million for the thirteen weeks ended May 2, 2009. Comparable store sales for the first quarter of fiscal 2010 decreased 1.6%, compared to a comparable store sales increase of 4.8% for the first quarter of fiscal 2009. Peter Edison, Chairman and Chief Executive Officer of Bakers Footwear Group commented, Our first quarter comparable store sales decline of 1.6% followed a 4.8% increase last year. During the quarter, our efforts to reduce promotional activity given our strong inventory position led to lower sales for the quarter versus our expectations. As we begin the second quarter, we expect our sales trends to improve as we face easier comparisons to last year and continue to deliver compelling fashion. About Bakers Footwear Group, Inc. Bakers Footwear Group, Inc. is a national, mall-based, specialty retailer of distinctive footwear and accessories for young women. The Companys merchandise includes private label and national brand dress, casual and sport shoes, boots, sandals and accessories. The Company currently operates 239 stores nationwide. Bakers stores focus on women between the ages of 16 and 35. Wild Pair stores offer fashion-forward footwear to both women and men between the ages of 17 and 29. THIS PRESS RELEASE CONTAINS FORWARD-LOOKING STATEMENTS (WITHIN THE MEANING OF SECTION 27(A) OF THE SECURITIES ACT OF 1(E) OF THE SECURITIES EXCHANGE ACT OF 1934). BAKERS FOOTWEAR HAS NO DUTY TO UPDATE SUCH STATEMENTS. ACTUAL FUTURE EVENTS AND CIRCUMSTANCES COULD DIFFER MATERIALLY FROM THOSE SET FORTH IN THIS STATEMENT DUE TO VARIOUS FACTORS. FACTORS THAT COULD CAUSE THESE CONDITIONS NOT TO BE SATISFIED INCLUDE INABILITY TO REMAIN LISTED ON THE NASDAQ CAPITAL MARKET, MATERIAL DECLINES IN SALES TRENDS AND LIQUIDITY, MATERIAL CHANGES IN CAPITAL MARKET CONDITIONS OR IN BAKERS FOOTWEARS BUSINESS, PROSPECTS, RESULTS OF OPERATIONS OR FINANCIAL CONDITION, AND OTHER RISKS AND UNCERTAINTIES, INCLUDING THOSE DETAILED IN BAKERS FOOTWEARS MOST RECENT ANNUAL REPORT ON FORM 10-K, INCLUDING THOSE DISCUSSED IN RISK FACTORS, IN MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS AND IN NOTE 2 TO THE 1 FINANCIAL STATEMENTS, AND IN BAKERS FOOTWEARS OTHER FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. 2
